UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-14710 XOMA Corporation (Exact name of registrant as specified in its charter) Delaware 52-2154066 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 2910 Seventh Street, Berkeley, California 94710 (510) 204-7200 (Address of principal executive offices, including zip code) (Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act of 1934).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at August 3, 2012 Common Stock, $0.0075 par value XOMA Corporation FORM 10-Q TABLE OF CONTENTS Page PARTI FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of June 30, 2012 and December 31, 2011 1 Condensed Consolidated Statements of Comprehensive Loss for the Three and Six Months Ended June 30, 2012 and 2011 2 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 3 Notes to Condensed Consolidated Financial Statements 4 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item3. Quantitative and Qualitative Disclosures About Market Risk 25 Item4. Controls and Procedures 25 PARTII OTHER INFORMATION Item1. Legal Proceedings 26 Item1A. Risk Factors 27 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item3. Defaults Upon Senior Securities 46 Item4. Mine Safety Disclosure 46 Item5. Other Information 46 Item6. Exhibits 46 Signatures 47 i Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) XOMA Corporation CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share amounts) June 30, December 31, (unaudited) (Note 1) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments - Trade and other receivables, net Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued and other liabilities Deferred revenue Interest bearing obligation – current Total current liabilities Deferred revenue – long-term Interest bearing obligations – long-term Contingent warrant liabilities Other liabilities - long term Total liabilities Stockholders’ equity: Preferred stock, $0.05 par value, 1,000,000 shares authorized - - Common stock, $0.0075 par value, 92,666,666 shares authorized, 68,107,116 and 35,107,007 shares outstanding at June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated comprehensive income 5 - Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. (Note 1) The condensed consolidated balance sheet as of December 31, 2011 has been derived from the audited financial statements as of that date included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011. 1 Table of Contents XOMA Corporation CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) (in thousands, except per share amounts) Three months ended June 30, Six months ended June 30, Revenues: License and collaborative fees $ Contract and other Net product sales - - Total revenues Operating expenses: Research and development Selling, general and administrative Restructuring - - Cost of sales 81 - 82 - Total operating expenses Loss from operations ) Other income (expense): Interest expense ) Other income (expense) Revaluation of contingent warrant liabilities ) ) Net loss before taxes ) Provision for income tax expense - - - ) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share of common stock $ ) $ ) $ ) $ ) Shares used in computing basic and diluted net loss per share of common stock Other comprehensive loss: Comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents XOMA Corporation CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in thousands) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Common stock contribution to 401(k) Stock-based compensation expense Accrued interest on interest bearing obligations Revaluation of contingent warrant liabilities ) Restructuring charge related to long-lived assets - Amortization of debt discount, final payment fee on debt, and debt issuance costs Unrealized (gain) loss on foreign currency exchange ) Unrealized loss (gain) on foreign exchange options ) Other non-cash adjustments 9 11 Changes in assets and liabilities: Trade and other receivables, net Prepaid expenses and other assets ) Accounts payable and accrued liabilities ) ) Deferred revenue ) ) Other liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of investments ) - Net purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock, net of issuance costs Proceeds from issuance of long-term debt ) Principal payments of debt ) - Net cash provided by financing activities Effect of exchange rate changes on cash - ) Net increase in cash and cash equivalents Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ Supplemental Cash Flow Information: Cash paid for: Interest $ $
